Citation Nr: 0115099	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-08 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

Entitlement to a higher rating for the service-connected 
major depression, initially evaluated as 30 percent 
disabling, effective from November 1998.  

Entitlement to a higher rating for the service-connected 
patellofemoral pain syndrome of the knees, initially 
evaluated as 10 percent disabling, effective from November 
1998.  

Entitlement to a higher rating for the service-connected 
lumbosacral strain, initially evaluated as 10 percent 
disabling, effective from November 1998.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from June 1977 to June 1981 
and from October 1982 to October 1998.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from July and September 1999 RO rating decisions that granted 
service connection for major depression, patellofemoral pain 
syndrome of the knees, and lumbosacral strain, and assigned 
evaluations of 30, 10, and 10 percent for these conditions, 
respectively, effective on November 1, 1998.  



FINDINGS OF FACT

1.  The service-connected major depression is shown to be 
manifested by depression, occasional suicidal thoughts and to 
produce occupational and social impairment with deficiencies 
in most areas, such as work, school, family relationships, 
judgment, thinking or mood due to such symptoms as suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships since the veteran's 
separation from service.  

2.  The service-connected right and left knee conditions have 
been each manifested primarily by painful motion and slight 
limitation of flexion that have produced mild functional 
impairment since the veteran's separation from service; X-ray 
findings of arthritis, limitation of flexion to 30 degrees or 
less, limitation of extension to 15 degrees or more or other 
knee symptoms that have produced more than mild functional 
impairment of either knee at any time since his separation 
from service are not found.  

3.  The service-connected low back condition has been 
manifested primarily by mild limitation of motion, 
radiological evidence of herniated nucleus pulposus of L4-5 
and various herniated discs of the lumbosacral spine, and 
muscle spasms that have produced severe functional impairment 
since the veteran's separation from service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
evaluation of 70 percent for the service-connected major 
depression, effective from November 1998, are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9434 
(2000).  

2.  The criteria for the assignment of separate ratings of 
10 percent for the service-connected patellofemoral pain 
syndrome of the right knee and patellofemoral pain syndrome 
of the left knee, effective from November 1998, are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a 
including Codes 5003, 5257, 5260, 5261 (2000).  

3.  The criteria for the assignment of an increased rating of 
40 percent for the service-connected lumbosacral strain with 
herniated nucleated pulposus of the lumbar spine and 
herniated discs of the lumbosacral spine, effective from 
November 1998, are met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a 
including Codes 5292, 5293, 5295 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Entitlement to a Higher Rating for Major Depression, 
Initially Evaluated as 30 Percent, Effective from November 
1998

A.  Factual Background

Service medical records show that the veteran was found to 
have major depression, patellofemoral pain syndrome of the 
knees, and low back problems.  The post-service medical 
records consist of VA medical reports of the veteran's 
evaluations in 1999 and private medical reports of his 
evaluations in 1999, conducted for VA purposes.  The more 
salient medical reports with regard to the claims being 
considered in this appeal are discussed in the appropriate 
sections of this decision.

A private medical report shows that the veteran underwent a 
general medical examination in May 1999.  It was noted that 
he had problems with depression, anxiety, and problems 
sleeping.  The diagnosis was that of depression.

The veteran underwent a VA psychiatric examination in August 
1999.  He gave a history of depression with occasional 
suicidal thoughts since service.  He reported that he had not 
planned suicide.  He reported that the depression was there 
every day, that he stayed indoors a lot, that he had had loss 
of sexual feelings for several years, and that he had been 
unable to work for any length of time due to physical and 
mental problems.  His mood was moderately to severely 
depressed.  There was no current suicidal or homicidal 
ideation.  There was no abnormal talk and there was no 
history of hypermania.  He denied having racing thoughts.  
His attention and concentration were good and he could recall 
3 objects after 5 minutes.  He had good insight into his 
condition.  The diagnoses were those of major depression and 
dysthymia, moderate to severe. The global assessment of 
functioning (GAF) score was that of 45.  


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims.  There is no identified 
evidence not accounted for and examinations have been 
performed with regard to the claims.  The veteran and is 
representative have been provided with a statement of the 
case that discusses the pertinent evidence, and the laws and 
regulations related to the veteran's claims, that essentially 
notifies the veteran of the evidence needed to prevail on the 
claims.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
the claims as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In the evaluation of a joint limited by motion, the 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Under the provisions of 38 C.F.R. § 4.130, Code 9434, major 
depression will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

The medical evidence indicates that the veteran has had 
problems with depression since separation from service.  In 
August 1999 he underwent VA psychiatric examination that 
indicates the major depression is manifested primarily by 
occasional suicidal thoughts without current homicidal or 
suicidal ideation, and difficulty in maintaining effective 
work and social relationships that have produced occupational 
and social impairment with reduced reliability and 
productivity since the veteran's separation from service.  
The examiner assigned a GAF score of 45.

A GAF of 45 indicates serious impairment in social or 
occupational functioning under the provisions of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM IV) that is to be 
used in the evaluation of the veteran's major depression.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court) defines GAF and cites to 
the DSM-IV in Richard v. Brown, 9 Vet. App. 93, 97 (1997).  

After consideration of all the evidence, the Board finds that 
it supports the assignment of a 70 percent evaluation for the 
major depression under diagnostic code 9434, effective from 
November 1998.  The evidence, however, does not show that the 
major depression produces total occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood due 
to such symptoms as suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a workweek setting); and inability to establish and 
maintain effective relationships to support the assignment of 
a higher rating under diagnostic code 9434.  


II.  Entitlement to a Higher Rating for Patellofemoral Pain 
Syndrome of the Knees, Initially Assigned a 10 Percent 
Evaluation, Effective from November 1998


A.  Factual Background

The private medical report of the veteran's medical 
examination in May 1999 indicates his complaints of painful 
knees since service that impaired his ability to perform 
various functions.  There was slightly decreased range of 
motion of the knees.  There was 130 degrees flexion on the 
right and 140 degrees on the left.  Drawer and McMurray's 
tests were within normal limits.  X-ray studies of the knees 
showed no abnormalities.  The diagnosis was that of bilateral 
knee arthralgias.  The examiner noted that various activities 
requiring bending, climbing stairs or kneeling would 
exacerbate the veteran's knee pain and limit his performance 
of those activities.

The veteran underwent a VA medical examination in August 1999 
to determine whether he had fibromyalgia.  He complained of 
various joint pains, including the knees.  He had full range 
of motion of both knees to 135 degrees flexion with crepitus 
and positive apprehensive test for patellae, bilaterally, 
right more than left, consistent with patellofemoral 
arthritis.  The diagnosis was that of patellofemoral 
arthritis, right more than left.  Fibromyalgia was not found.


B.  Legal Analysis

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The evidence does not indicate the presence of instability of 
either knee to warrant the assignment of a rating under 
diagnostic code 5257.  Nor does the evidence show the 
presence of X-ray evidence of arthritis of either knee to 
support the assignment of a compensable rating for a knee 
disorder under diagnostic code 5003.

The medical evidence does show the presence of painful knees 
that produce slight limitation of flexion and that various 
activities such as, frequent bending, climbing stairs or 
kneeling exacerbate the pain and limit the veteran's 
performance of those activities.  

Under the circumstances, the Board finds that the veteran's 
right and left knee conditions produce mild functional 
impairment that support the assignment of separate 10 percent 
ratings for each knee condition, effective since his 
separation from service, under diagnostic code 5260 with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 that must be considered in the evaluation of these 
joint conditions as held by the Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The evidence does not show symptoms that have produced more 
than mild functional impairment of either knee since November 
1998 to support the assignment of a rating in excess of 
10 percent under the above-noted Diagnostic Codes.  


III.  Entitlement to a Higher Rating for Lumbosacral Strain, 
Initially Assigned a 10 Percent Evaluation, Effective from 
November 1998


A.  Factual Background

Service medical records show that a MRI (magnetic resonance 
imaging) of the veteran's lumbar spine was taken in July 
1998.  The impression was herniated nucleus pulposus at L4/5 
obscuring the left inferior lateral recess.

The private medical report of the veteran's examination in 
May 1999 notes his complaints of being unable to stand, walk 
or run without being laid up for a significant amount of time 
secondary to back spasms.  It was also noted that he had 
persistent complaints of low back pain since service.  His 
spine was symmetric without atrophy or scoliosis.  There was 
tenderness to palpation throughout his lower spine.  There 
was evidence of muscle spasm of the paravertebral muscles.  
Range of motion of the lumbosacral spine was 80 degrees of 
flexion, 20 degrees of extension, 30 degrees of right and 
left lateral bending, and 30 degrees of right and left 
rotation.  Straight leg raising was negative.  No 
neurological deficits were found.  The diagnosis was that of 
low back pain.  The examiner noted that certain activities, 
such as walking long distances, standing for long periods of 
time, frequent bending, and heaving lifting would exacerbate 
the veteran's low back pain and limit his abilities to 
perform these activities.

The report of the veteran's VA medical examination in August 
1999 notes his complaints of low back pain with radiation 
down the right leg with occasional numbness down the right 
calf and toes.  He reported some stability with off and on 
significant low back pain and spasms.  He had no tenderness 
to palpation of the sacrolumbar spine.  There was mild 
tenderness in the lower lumbar spine as well as the L5 area.  
The S1 joints were not tender.  Forward flexion of the lumbar 
spine was to 60 degrees, extension was to 20 degrees, and 
lateral bending was to 20 degrees.  Deep tendon reflexes were 
2+, bilaterally, and he had downward going toes with slight 
straight leg raising.  Straight leg raise was intact.  No 
neurological deficits were found.  There was mild muscle 
spasms at the L3 to L5 area on the right of the lower lumbar 
spine.  The examiner reviewed the report of the MRI of the 
veteran's lumbar spine in 1998 and noted that it showed 
various herniated discs.  The diagnoses were those of chronic 
low back pain with diskogenic low back pain; and herniated 
L3, L4, L5 to S1 with herniated nucleus pulposus of L4-5.  
The examiner noted that the veteran had difficulty with 
employment due to his low back pain.  


B.  Legal Analysis

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.  

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.  

Service connection is in effect for lumbosacral strain.  A 
MRI of the lumbar spine in service also shows the presence of 
herniated nucleus pulposus of the L4-5 and herniated discs of 
the lumbosacral spine that the evidence does not 
disassociated from the service-connected disability.  Hence, 
the Board will consider manifestations attributable to these 
conditions in the evaluation of the low back disorder.

The reports of the veteran's medical examinations in 1999 
indicate that he has mild to moderate limitation of motion of 
the lumbar spine due to his service-connected low back 
condition.  These reports also show that the veteran has low 
back pain and muscle spasms in the low back area.  These 
manifestations support the assignment of a 40 percent rating 
for the low back condition under diagnostic code 5292, 5293 
or 5295 with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 that are applicable to the evaluation of 
this joint disability as noted in section II above.  Deluca, 
8 Vet. App. 202.  The evidence indicates that the veteran has 
had persistent functional low back impairment since 
separation from service, and the 40 percent rating is 
warranted, effective from November 1998.  

The evidence does not show the presence of neurological 
deficits other low back symptoms to warrant the assignment of 
a rating in excess of 40 percent for the low back condition 
under diagnostic code 5293 or 5295.  In DeLuca, 8 Vet. App. 
202, the Court held that in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  

Here, these provisions were considered in the assignment of a 
40 percent evaluation for the low back disorder as noted 
above, and the reported limitation of motion of the lumbar 
spine is no more than moderate.  It appears that it is the 
muscle spasms and the severe functional limitation of the low 
back due to pain that are the most prominent features of the 
low back disability, and that the low back symptoms are best 
evaluated as 40 percent disabling.  

Nor does the evidence show manifestations of the low back 
disorder or the knee disorders considered in section II of 
this decision warranting a higher rating for these conditions 
for a specific period or a "staged rating" at any time 
since the effective date of the claim.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The evidence supports the assignment of a 70 percent 
evaluation for major depression, separate 10 percent 
evaluations for the patellofemoral pain syndrome of the right 
knee and for the left knee, and a 40 percent evaluation for 
the low back disability.  These evaluations are all 
warranted, effective from November 1998.  The preponderance 
of the evidence is against the claims for higher ratings for 
these disabilities, respectively, at any time since the 
veteran's separation from service, and those claims are 
denied.  

Since the preponderance of the evidence is against the claims 
for higher ratings for these disabilities, respectively, the 
benefit of the doubt doctrine is not for application with 
regard to these matters.  VCAA, Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation of 70 percent for the service-
connected major depression, effective from November 1998, is 
granted, subject to the regulations applicable to the payment 
of VA monetary benefits.  

Separate ratings of 10 percent for the service-connected 
patellofemoral pain syndrome of the right knee, effective 
from November 1998, and an increased evaluation of 10 percent 
for patellofemoral pain syndrome of the left knee, effective 
from November 1998, are granted, subject to the regulations 
applicable to the payment of VA monetary benefits.  

An increased evaluation of 40 percent for lumbosacral strain 
with herniated lumbosacral discs and herniated nucleated 
pulposus at L4-5, effective from November 1998, is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

